DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2016/0042166 A1) in view of Kim (US 2019/0042066 A1).

Instant Claim 1: An electronic device … comprising: at least one input device including a fingerprint sensor disposed therein;  (“A method, performed by a device, of providing security content includes receiving a touch and drag input indicating that a user drags a visual representation of a first application displayed on a touch screen of the device to a fingerprint recognition area while the user touches the visual representation of the first application with a finger; performing authentication on a fingerprint of the finger detected on the touch screen using a fingerprint sensor included in the fingerprint recognition area;” (Kang, abstract)  The fingerprint recognition area of Kang corresponds to the input device of the claim.)

a memory;  (“The device 100 (fig 1) may retrieve the information regarding the previously registered fingerprint from the memory or the external storage medium to authenticate the fingerprint recognition.” (Kang, paragraph 112)

and a processor operatively connected to the at least one input device and the memory,  (“Referring to FIG. 27, the device 100 according to an exemplary embodiment may include a touch screen 111 and a controller (e.g., a controller or a processor) 130.” (Kang, paragraph 322))

wherein the processor is configured to: detect a user input through the at least one input device based on the fingerprint sensor being in an inactive state,   (“For example, the device 100 (fig 1) may receive the touch and drag input that drags a first icon indicating the first application to a fingerprint recognition area while touching the first icon.” (Kang, paragraph 127)
“In operation S330 (fig 3), the device 100 may activate a fingerprint sensor of the fingerprint recognition area when the first application includes the security content.” (Kang, paragraph 131))

identify at least one particular function stored in the memory in response to the detected user input,  (The above citation from paragraph 127 teaches a first application, which corresponds to the function of the claim.)

activate the fingerprint sensor based on the identified at least one particular function being a function requiring user authentication, perform user authentication corresponding to the user input using the activated fingerprint sensor,  (“For example, when the first application includes the security content, it is necessary to authenticate whether a user desiring to execute the first application is a previously registered user that is able to access the security content. The device 100 (fig 1) may activate the fingerprint sensor to authenticate the user in this situation.” (Kang, paragraph 131))

and control the electronic device to perform the at least one particular function corresponding to the user input upon successful user authentication.  (“According to an exemplary embodiment, when authentication on the fingerprint of the finger succeeds, the device 100 (fig 1) may execute the first application in an authentication mode.” (Kang, paragraph 145))

Kang does not teach the following limitation of this claim:

An electronic device, at least a part of which is bendable,

In a related field of endeavor, however, Kim does disclose an electronic device which is bendable.

An electronic device, at least a part of which is bendable,  (Referring to fig 3C of Kim, electronic device 300 may be folded.  It would be obvious for the user authentication features of Kang to be incorporated into a dual-display electronic device of the type of Kim.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the device as taught by Kang, wherein the user’s fingerprint is used to authenticate the user; with the electronic device as taught by Kim, wherein the electronic device contains two displays.  Such a combination involves incorporating a known device authenticating feature (Kang) into a known electronic device structure (Kim) in order to yield a larger display area with a user authenticating feature.


Instant Claim 2: The electronic device of claim 1, further comprising: a foldable housing including: a hinge;  (“According to an embodiment of the present disclosure, an electronic device may include a first body, a second body rotatably hinged to the first body,” (Kim, paragraph 7))

a first housing connected to the hinge and including a first surface facing a first direction and a second surface facing a second direction opposite the first direction; and a second housing connected to the hinge, including a third surface facing a third direction and a fourth surface facing a fourth direction opposite the third direction, the second housing being foldable about the hinge to face the first housing, wherein the first surface faces the third surface in a folded state, and the third direction is a same direction as the first direction in an unfolded state.  (Referring to fig 3E of Kim, body 330 and cover 340 correspond to the first housing and second housing of the claim, respectively.  The front and back of body 330 correspond to the first surface and second surface of the claim, respectively.  The front and back of cover 340 correspond to the third surface and fourth surface of the claim, respectively.)

Instant Claim 3: The electronic device of claim 2, further comprising: a sensor module comprising at least one sensor configured to detect an unfolded angle of the foldable housing, wherein the processor is configured to: identify the unfolded angle of the foldable housing through the sensor module,  (“upon detecting, by a sensor, the electronic device being left in the standing position as shown in FIG. 57, while remaining in a particular angle range which is less than an angle range in which the form type is recognized as the folded mode,” (Kim, paragraph 373)  Therefore, Kim contains a sensor for determining the angle formed by the electronic device.)

and switch the fingerprint sensor from the inactive state to an active state based on the unfolded angle exceeding a predetermined threshold.  (When combining Yang with Kim, it would be obvious for the fingerprint sensor to activate when unfolding the device since it means the user is about to use the device.)


Instant Claim 4: The electronic device of claim 2, further comprising: at least one display disposed on the foldable housing,  (Referring to fig 3F of Kim, the electronic device 100 contains displays.)

wherein the processor is configured to: identify an input direction of a fingerprint image detected by the fingerprint sensor,  (“A method, performed by a device, of providing security content includes receiving a touch and drag input indicating that a user drags a visual representation of a first application displayed on a touch screen of the device to a fingerprint recognition area while the user touches the visual representation of the first application with a finger; performing authentication on a fingerprint of the finger detected on the touch screen using a fingerprint sensor included in the fingerprint recognition area;” (Kang, abstract)  Therefore, the processor of Kang is able to determine the direction of the user’s input.)

identify a posture of the electronic device based on the input direction of the fingerprint image,  (Based on the user’s input direction in the device of Kang, certain postures of the device may obviously be determined.)

determine the at least one display based on the posture of the electronic device, and activate the determined at least one display.  (If the user’s input is made on a particular display of Kang, then it would be obvious to activate that particular display.)


Instant Claim 5: The electronic device of claim 4, further comprising: a gyro sensor and an acceleration sensor configured to identify the posture of the electronic device, wherein the processor is configured to: identify the posture of the electronic device using the gyro sensor and the acceleration sensor,  (“The sensor 140 (fig 28) may include at least one of a magnetic sensor 141, an acceleration sensor 142, a temperature/humidity sensor 143, an infrared ray sensor 144, a gyro sensor 145, a fingerprint sensor 146, an atmospheric pressure sensor 147, a proximity sensor 148, and an RGB (illumination) sensor 149, but is not limited thereto.” (Kim, paragraph 355))

determine the at least one display based on the input direction of the fingerprint image and the posture of the electronic device, and activate the determined at least one display.  (If the user’s input is made on a particular display of Kang, then it would be obvious to activate that particular display.)


Instant Claim 6:  The electronic device of claim 5, wherein the processor is configured to: identify the posture of the electronic device by comparing a first fingerprint image stored in the memory and a second fingerprint image detected by the fingerprint sensor,  (“The device 100 (fig 1) may retrieve the information regarding the previously registered fingerprint from the memory or the external storage medium to authenticate the fingerprint recognition.” (Kang, paragraph 112))

determine the at least one display to be activated based on the identified posture, and activate the determined at least one display.  (If the user’s input is made on a particular display of Kang, then it would be obvious to activate that particular display.)


Instant Claim 7: The electronic device of claim 1, wherein the function requiring user authentication includes a function performed using user's personal information stored in the memory,  (“The device 100 (fig 1) may retrieve the information regarding the previously registered fingerprint from the memory or the external storage medium to authenticate the fingerprint recognition.” (Kang, paragraph 112))

and includes at least one of a message transmission/reception function, a call transmission/reception function, and a payment-related function.  (“In this case, the first application may transmit the authentication information to a server associated with the first application. When receiving the fingerprint image or the minutiae data of the fingerprint from the first application, the server may perform authentication based on the fingerprint image or the minutiae data of the fingerprint.” (Kang, paragraph 143))


Instant Claim 8: The electronic device of claim 1, wherein based on activating the fingerprint sensor, the processor is configured to maintain an active state of the fingerprint sensor for a predetermined time.  (The device of Kang must maintain the fingerprint sensor in an active state for a period of time in order to receive the user’s fingerprint.)


Instant Claim 9: The electronic device of claim 1, wherein the fingerprint sensor is disposed in the at least one input device and is configured to acquire fingerprint information corresponding to the user input based on a capacitive scheme, an optical scheme, or an ultrasonic scheme.  (“The user interface 110 (fig 28) may be a unit by which the user inputs data so as to control the device 100. For example, the user interface 110 may include a key pad, a dome switch, a touch pad (a touch capacitive type touch pad,” (Kim, paragraph 325))


Instant Claim 10: The electronic device of claim 9, wherein based on first fingerprint information acquired using the fingerprint sensor and second fingerprint information stored in the memory being identical to each other, the processor is configured to determine that user authentication is successful.  (“The device 100 (fig 1) may retrieve the information regarding the previously registered fingerprint from the memory or the external storage medium to authenticate the fingerprint recognition.” (Kang, paragraph 112))


Instant Claim 11: The electronic device of claim 1, wherein the memory stores the at least one particular function to be performed in response to the user input.  (The memory of Kang stores all data necessary for the operation of the device 100.)


Instant Claim 12: (Method claim 12 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 12 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 13: (Claim 13 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 17: (Claim 17 is substantially included within claim 6, and thus, is rejected under similar rationale.)


Instant Claim 18: (Claim 18 is substantially identical to claim 7, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 9, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626